UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 13-4442
                                   ________________

                            UNITED STATES OF AMERICA

                                             v.

                            GREGORY GARRETT BROWN,
                                           Appellant
                                ________________

                      Appeal from the United States District Court
                         for the Western District of Pennsylvania
                     (D.C. Criminal Action No. 1-11-cr-00034-001)
                     District Judge: Honorable Maurice B. Cohill, Jr.
                                   ________________

                                  Argued June 12, 2014

                      Before: AMBRO and BARRY, Circuit Judges,
                                and RESTANI,* Judge

                            (Opinion filed September 2, 2014)

                ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

      IT IS NOW ORDERED that the published Opinion in the above case filed
September 2, 2014, be amended as follows:

        On page 11, in the second full paragraph, fifth line down, insert the word “court”
after “sentencing” and before “should” so that the phrase reads: “a sentencing court
should first determine a violation . . . .”

                                                  By the Court,
                                                  /s/ Thomas L. Ambro, Circuit Judge
Dated: November 4, 2014
Tmm/cc: all counsel of record

*
 Honorable Jane A. Restani, Judge, United States Court of International Trade, sitting by
designation.